U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC FILE NUMBER 333-173972 FORM 12b-25 CUSIP NUMBER NOTIFICATION OF LATE FILING 0 Form 10-K£ Form 20-F£ Form 11-KSForm 10-Q£ Form 10-D£ Form N-SAR £ Form N-CSR For period ended:December 31, 2013 £Transition Report on Form 10-K £Transition Report on Form 20-F £Transition Report on Form 11-K £Transition Report on Form 10-Q £Transition Report on Form N-SAR For the Transition Period Ended:N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Maxwell Resources, Inc. Full Name of Registrant Former Name if Applicable 848 N. Rainbow Blvd. #2741 Address of Principal Executive Office (Street and Number) Las Vegas, NV, 89107 City, State and Zip Code PART II - RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; S (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached, if applicable. PART III - NARRATIVE The Company could not complete the filing of its Quarterly Report on Form 10-Q for the period ending December 31, 2013 due to a delay in obtaining and compiling information required to be included in the Company's Form 10-Q, which delay could not be eliminated by the Company without unreasonable effort and expense. In accordance with Rule 12b-25 of the Securities Exchange Act of 1934, as amended, the Company will file its Form 10-Q no later than the fifth calendar day following the prescribed due date. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: Phillip Dias 706-5576 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes xNoo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Maxwell Resources, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 14, 2014 By: /s/ Phillip Dias Phillip Dias – President & CEO
